Citation Nr: 1631092	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO. 15-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1964 to November 1964 and additional service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Oakland, California. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran's DD-214 indicates that the Veteran had additional five years and seven months of Army Reserve service following his release from active duty in November 1964. However, the claims file only contains one medical treatment record from his Reserve service and it does not contain any personnel records. See October 1968 Periodic Report of Medical Examination. There is no indication that VA attempted to get any Reserve records after his ACDUTRA period from July 1964 to November 1964. Thus, the case must be remanded to ascertain the Veteran's treatment and personnel records from his Army Reserve duty service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran for information regarding his Army Reserve service, to include the identity of his reserves unit. Associate any responses received with the Veteran's claims file. 

2. Verify the Veteran's periods of active duty and Army Reserve service, to include ACDUTRA and any inactive duty for training (INACDUTRA) service in the Army Reserves from the appropriate records repositories. The Veteran's Army Reserve unit is indicated on an October 1968 medical record as:

Company B, 1st Battalion, 360th Regiment, 
1st Brigade

3. Obtain the Veteran's treatment and personnel records for his Army Reserve service from the appropriate records repository and associate all available records with the claims file.

IF NO ARMY RESERVE RECORDS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY. Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) (2015) and advise him that alternative forms of evidence can be developed to substantiate his claim. 

4. After undertaking any other appropriate development deemed necessary, readjudicate the bilateral hearing loss claim on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

